DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.
The abstract of the disclosure is objected to because the phrase “is disclosed” in line 1 is implied. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the misspelling “aid” in line 7 is suggested to be amended to --said--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalos (US 20160228292 A1).
Regarding claim 1, Michalos discloses a system for the application of eye drops ("applicators that facilitate application of eye drops"; [0003]), comprising:
a frame assembly (fig. 1) including 
a frame ("frame assembly 1"; [0022]) having at least one lens ("opaque major surface 10"; [0022]); fig. 1) mounted thereon, 
wherein aid frame is adapted to be mounted to the head of a user (fig. 1), 
wherein said at least one lens ("opaque major surface 10"; [0022]); fig. 1) is a dark lens ("eye plate surfaces are opaque"; [0042]) which completely obscures a user's vision ("acts to shield ambient light from the eyes of the user"; [0028]), 

inner threads located on said inner surface ("inner, threaded surface 129/229"; [0031]-[0032]; fig. 3); and 
a bottle assembly ("eye drop bottle 5"; [0041]; fig. 3) including 
a container and a tip (fig. 3), 
wherein said container includes an eye drop solution therein ("drop of a medication"; [0041]), 
said tip including an outer surface including outer threads to be threadably received by said inner threads of said inner surface (fig. 3).
Regarding claim 2, Michalos discloses wherein said frame includes two hinged rods ("left temple 110 and right temple 210"; [0024]; fig. 2).
Regarding claim 3, Michalos discloses wherein said opening ("liquid aperture 120/220"; [0025]-[0026]; fig. 2) is located on a center portion of said at least one lens (fig. 2).
Regarding claim 4, Michalos discloses wherein said at least one lens includes attachment members mounted to a perimeter of said opening ("bottle connectors 125 and 225"; [0030]; fig. 3).
Regarding claim 6, Michalos discloses wherein said outer surface of said tip includes receiving members to receive said attachment members ("bottle connectors 125 and 225"; [0030]; Annotated fig. 3).

    PNG
    media_image1.png
    248
    402
    media_image1.png
    Greyscale

Annotated fig. 3
Regarding claim 8, Michalos discloses wherein said tip has a conical shape (fig. 3).
Regarding claim 9, Michalos discloses wherein said tip includes an open top end ("causes a drop of a medication to fall "; [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Michalos in view of Jewart (US 4973322 A).
Regarding claim 5, Michalos fails to disclose wherein said attachment members are adhesive members. However, Jewart teaches an eye dropper bottle attachment device (“attachment device 10”; col. 2 line 16; fig. 1) comprising attachment means between the dropper bottle (“Bottle 12”; col. 3 line 6; fig. 1) and the frame (“flange 30 on 
Regarding claim 7, Michalos fails to disclose wherein said receiving members are surface adhesive receiving members. However, Jewart teaches wherein said receiving members are surface adhesive receiving members ("an adhesive sleeve 48"; col. 3 line 10). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos’s device such that said receiving members are surface adhesive receiving members, as taught by Jewart, for the purpose of enabling the eye dropper bottle to be adjustably attached (positioned) on the attachment device for more accurate application of the eye drops (col. 3 line 17-21).
Regarding claim 10, Michalos discloses a system for the application of eye drops ("applicators that facilitate application of eye drops"; [0003]), comprising: 
a frame assembly ("frame and sterile sleeve and eyedropper combination in kit form"; Abstract)including 
a frame ("frame assembly 1"; [0022]) having two extending hinged rods adapted to be mounted to a user's ears ("left temple 110 and right temple 210"; [0024]; fig. 1), 
said frame including a first fully enclosed perimeter area and a second fully enclosed perimeter area ("left eye plate… and a right eye plate"; [0007]), 

wherein a second lens is mounted within said second fully enclosed perimeter area ("right eye plate has a second opaque major surface"; [0007]), 
wherein said first lens and said second lens each include an opening located at a center portion ("liquid aperture 120/220"; [0025]-[0026]; fig. 2), 
wherein said first lens and said second lens includes an inner surface surrounding said opening ("inner, threaded surface 129/229"; [0031]-[0032]; fig. 3), 
wherein said inner surface includes inner threads extending thereon ("inner, threaded surface 129/229"; [0031]-[0032]; fig. 3), 
said first lens and said second lens further including attachment members surrounding a perimeter of said opening ("bottle connectors 125 and 225"; [0030]; fig. 3),
wherein said first lens and said second lens are dark lenses ("eye plate surfaces are opaque"; [0042]) which completely obscure said user's vision ("acts to shield ambient light from the eyes of the user"; [0028]); and 
a bottle assembly ("eye drop bottle 5"; [0041]; fig. 3) including 
a container (fig. 3) housing an eye drop solution therein ("drop of a medication"; [0041]),
a tip with an open top end ("causes a drop of a medication to fall "; [0041]) mounted to a top of said container being in fluid communication with said container (fig. 3), 
wherein said tip is a conical member with an outer surface (fig. 3), 

wherein said outer threads are mounted to said inner threads of said inner surface ("inner, threaded surface 129/229"; [0031]-[0032]; fig. 3) to form a secure connection (fig. 3), 
said tip further including receiving members to receive said attachment members ("bottle connectors 125 and 225"; [0030]; see Annotated fig. 3 above).
Michalos fails to disclose wherein said attachment members are hook attachment members. However, Jewart teaches an eye dropper bottle attachment device (“attachment device 10”; col. 2 line 16; fig. 1) comprising attachment means between the dropper bottle (“Bottle 12”; col. 3 line 6; fig. 1) and the frame (“flange 30 on arm 24”; col. 3 line 8; fig. 1). Jewett further teaches wherein said attachment members are hook attachment members ("Adhesive members 46 and 48 are preferably formed of miniature hook and loop materials"; col. 3 line 12-13).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos’s device such that said attachment members are hook attachment members, as taught by Jewart, for the purpose of being able to relocate the bottle to alter the direction of liquid movement into the person's eye (col. 3 line 18-21).
Michalos fails to disclose wherein said container is made of a malleable plastic material, However, Jewart teaches an eye dropper bottle attachment device (“attachment device 10”; col. 2 line 16; fig. 1) comprising attachment means between the dropper bottle (“Bottle 12”; col. 3 line 6; fig. 1) and the frame (“flange 30 on arm 24”; col. 3 line 8; fig. 1). Jewett further teaches wherein said container is made of a 
Michalos fails to disclose wherein said receiving members are loop receiving members. However, Jewart teaches an eye dropper bottle attachment device (“attachment device 10”; col. 2 line 16; fig. 1) comprising attachment means between the dropper bottle (“Bottle 12”; col. 3 line 6; fig. 1) and the frame (“flange 30 on arm 24”; col. 3 line 8; fig. 1). Jewett further teaches wherein said receiving members are loop receiving members ("Adhesive members 46 and 48 are preferably formed of miniature hook and loop materials"; col. 3 line 12-13). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos’s device such that said receiving members are loop receiving members, as taught by Jewart, for the purpose of being able to relocate the bottle to alter the direction of liquid movement into the person's eye (col. 3 line 18-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meckler (US 4468103 A) - A frame for therapeutic self-administration of medication to the eyes and comprised of transparent right angularly related 
Lorch et al. (US 20150088099 A1) - An eye drop assist apparatus and method for sequentially administering an ocular medication into a patient's eyes. A bottle or vial containing liquid eye drops is supported in a holder.
Schiffer (US 20180125709 A1) - A device for assisting the placement of drops in the eyes includes a pair of sunglasses having left and right dark tinted lenses; each of the lenses has an aperture formed therethrough for alignment with the left and right eyes when the sunglasses are worn by the user. An insert is fitted within each aperture with the use of an adhesive or by snap-fit attachment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781